TueneR, /., dissenting: In my opinion, the above is a matter for congressional, not judicial, determination. In Sam Satovsky, 1 B. T. A. 22, it would have been a kind and friendly act if we could have construed the statute to mean that a Sunday should not be counted as the sixtieth day of the period prescribed by Congress for the filing of petitions. We were of the opinion, however, and held, that Congress and Congress alone had the power to prescribe the bounds of our jurisdiction and that it had without qualification limited that jurisdiction to proceedings instituted by petitions filed within 60 days after the mailing of the notice of deficiency. The question here is one of deduction from gross income for tne purpose of determining net income. The Supreme Court and other courts, in cases too numerous to require citation, have repeatedly declared that deductions are matters of legislative grace and that a taxpayer seeking a deduction must strictly meet the requirements of the statute therefor. In this instance, Congress has said that the deduction of payments such as that here involved shall be allowed if the payment “is made within 60 days after the close of the taxable year of accrual.” The bald fact is that the payment was not made within 60 days, and there is no provision in the statute, general or specific, which in any way qualifies the requirement that the payment must be made within 60 days. It is not, in my opinion, without significance that when Congress amended the provisions of the statute to provide that in computing the period within which a petition might be filed with this Court, Sunday or a legal holiday was not to be counted as the last day, it still refrained from enacting any provision which generally provided that in determining the period within which acts thereunder might be performed, a Sunday or holiday should not be counted as the last day or that the provision here in question, when it was later enacted, was enacted without any qualification of the 60-day limitation on the right to the deduction. We are not, in my opinion, at liberty to assume or conclude that Congress, if it had intended a different period where the sixtieth day should fall on a Sunday or a holiday, would have failed so to provide. It did not so write the statute, and I do not feel that we are authorized to rewrite it. Black, Leech and HarkoN, JJ., agree with this dissent.